Exhibit 10.3

Form of Agreement between Varian, Inc. and Executive Officers

(used beginning November 8, 2007)

VARIAN, INC.

OMNIBUS STOCK PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Varian, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), a nonqualified stock option under the Company’s Omnibus Stock Plan
(the “Plan”) to purchase shares of common stock of the Company (the “Shares”).
The date of this Agreement is [GRANT DATE] (the “Grant Date”). In general, the
latest date this option will expire is [EXPIRATION DATE] (the “Expiration
Date”). However, as provided in Appendix A (attached hereto), this option may
expire earlier than the Expiration Date. Subject to the provisions of Appendix A
and of the Plan, the principal features of this option are as follows:

 

Maximum Number of Shares   Purchasable with this Option: [NUMBER A]   Purchase
Price per Share: [PRICE] Scheduled Vesting Dates:   Number of Shares: [DATE]  
[    % of NUMBER A] [DATE]   [    % of NUMBER A] [DATE]   [    % of NUMBER A]

Event Triggering

Termination of Option:

 

Maximum Time to Exercise

After Triggering Event*:

Termination of Service for cause   None Termination of Service due to
resignation   1 month Termination of Service due to Disability   1 year
Termination of Service due to qualifying Retirement   3 years Termination of
Service due to death   3 years All other Terminations of Service   3 months

--------------------------------------------------------------------------------

* However, in no event may this option be exercised after the Expiration Date
(except in certain cases of the death of the Employee).

Your signature below indicates your agreement and understanding that this option
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and termination
of this option is contained in Paragraphs 4 through 6 of Appendix A.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS OPTION.

 

VARIAN, INC.     EMPLOYEE By:  

 

   

 

Name:  

 

    Name:  

 

Title:  

 

    Home Address:  

 

     

 



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1. Grant of Option. The Company hereby grants to the Employee under the Plan, as
a separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a nonqualified stock
option to purchase, on the terms and conditions set forth in this Agreement and
the Plan, all or any part of an aggregate of [NUMBER A] Shares.

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be [PRICE], which is the Fair Market Value of a Share on the Grant
Date.

3. Number of Shares. The number and class of Shares specified in Paragraph 1
above, and/or the Exercise Price, are subject to adjustment by the Committee in
the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split-up, Share combination or other
change in the corporate structure of the Company affecting the Shares.

4. Vesting Schedule. Except as otherwise provided in this Agreement, the right
to exercise this option will vest as to thirty-three and one-third percent
(33- 1/3%) of the Shares specified in Paragraph 1 above on the first anniversary
date of the Grant Date, and as to an additional thirty-three and one-third
percent (33- 1/3%) on each succeeding anniversary date, until the right to
exercise this option shall have vested with respect to one hundred percent
(100%) of such Shares. On any scheduled vesting date, vesting actually will
occur only if the Employee has been continuously employed by the Company or an
Affiliate from the Grant Date until such scheduled vesting date. Notwithstanding
the foregoing, in the event of the Employee’s Termination of Service due to
death, Disability or Retirement (as defined pursuant to the Company’s or other
employing Affiliate’s retirement policies as they may be established from time
to time), if the right to exercise any of the Shares specified in Paragraph 1
had not yet vested, then the right to exercise such Shares will vest as follows:

(a) if the Employee’s death, Disability or Retirement occurs before the first
anniversary of the Grant Date, the right to exercise the following number of
unvested Shares shall then vest: the pro rata number of Shares determined by
multiplying (i) the total number of Shares specified in Paragraph 1 by (ii) the
percentage determined by dividing the number of days elapsed following the Grant
Date to the date of the Employee’s death, Disability or Retirement by 365; or

(b) if the Employee’s death, Disability or Retirement occurs on or after the
first anniversary of the Grant Date, the right to exercise all of such unvested
Shares shall then vest.

5. Expiration of Option. In the event of the Employee’s Termination of Service
for any reason other than resignation, Retirement (as defined pursuant to the
Company’s or the Employee’s Employer’s retirement policies as they may be
established from time to time), Disability, death or for cause, the Employee
may, within three (3) months after the date of such Termination, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. In the event of the Employee’s Termination
of Service due to Disability, the Employee may, within one (1) year after the
date of such Termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this option. In the event
of the Employee’s Termination of Service due to Retirement, the Employee may,
within three (3) years from the date of such Termination, or prior to the
Expiration Date, whichever shall first occur, exercise any vested but
unexercised portion of this option. In the event of the Employee’s Termination
of Service due to resignation, the Employee may, within one (1) month after the
date of such Termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this option. In the event
of the Employee’s Termination of Service by the Company for cause (as determined
by the Company), the Employee may not exercise any portion of this option that
is unexercised on the date of such Termination.

 

2



--------------------------------------------------------------------------------

6. Death of Employee. In the event that the Employee dies (a) while in the
employ of the Company and/or an Affiliate, (b) prior to delivery of any Shares
acquired by exercise of this option prior to Employee’s death, or (c) during the
one (1) month, three (3) month, three (3) year or one (1) year periods referred
to in Paragraph 5 above, the Employee’s designated beneficiary, or if either no
beneficiary survives the Employee or the Committee does not permit beneficiary
designations, the administrator or executor of the Employee’s estate, may,
within three (3) years after the date of death, exercise any vested but
unexercised portion of the option. Any such transferee must furnish the Company
(a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
option and compliance with any laws or regulations pertaining to such transfer,
and (c) written acceptance of the terms and conditions of this option as set
forth in this Agreement.

7. Persons Eligible to Exercise Option. This option shall be exercisable during
the Employee’s lifetime only by the Employee. The option shall not be
transferable by the Employee, except by (a) a valid beneficiary designation made
in a form and manner acceptable to the Committee, or (b) will or the applicable
laws of descent and distribution.

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving written
notice of exercise to the Secretary of the Company (or his or her designee),
specifying the number of full Shares to be purchased and accompanied by full
payment of the Exercise Price (and the amount of any income or other taxes the
Company determines is required to be withheld by reason of such exercise), and
(b) by giving satisfactory assurances in writing if requested by the Company,
signed by the person exercising the option, that the Shares to be purchased upon
such exercise are being purchased for investment and not with a view to the
distribution thereof. In the absolute discretion of the Committee, the person
entitled to exercise the option may elect to satisfy the tax withholding
requirement described in subparagraph (a) above by having the Company withhold
Shares or by delivering to the Company already-owned Shares. No partial exercise
of this option may be for less than ten (10) Share lots or multiples thereof.

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

10. No Rights of Stockholder. Neither the Employee (nor any beneficiary) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option,
unless and until certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee (or beneficiary).

11. No Effect on Service. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, subject to any written,
express employment agreement with the Employee, nothing in this Agreement or the
Plan shall confer upon the Employee any right to continue to be employed by the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of

 

3



--------------------------------------------------------------------------------

the Company or the Affiliate, which are hereby expressly reserved, to terminate
the employment of the Employee at any time for any reason whatsoever, with or
without good cause. Such reservation of rights can be modified only in an
express written contract executed by a duly authorized officer of the Company or
the Affiliate employing or otherwise engaging the Employee. For purposes of this
Agreement, the transfer of the employment of the Employee between the Company
and any one of its Affiliates (or between Affiliates) shall not be deemed a
Termination of Service. Nothing herein contained shall affect the Employee’s
right to participate in and receive benefits under and in accordance with the
then current provisions of any pension, insurance or other employee welfare plan
or program of the Company or any Affiliate.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 3120 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.

13. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement except Paragraph 6 above relating to the death of the Employee (in
which case this option is exercisable to the extent set forth therein), this
option is not exercisable after the Expiration Date.

15. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Conditions to Exercise. The Exercise Price for this option must be paid in
the legal tender of the United States (including, in the Committee’s sole
discretion, by means of a broker-assisted cashless exercise) or, in the
Committee’s sole discretion, in Shares of equivalent value. Exercise of this
option will not be permitted until satisfactory arrangements have been made for
the payment of the appropriate amount of withholding taxes (as determined by the
Company). If the Employee fails to remit to the Company such withholding amount
within the time period specified by the Committee (in its discretion), the award
may be forfeited and in such case the Employee shall not receive any of the
Shares subject to this Agreement.

17. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meanings set forth in the Plan.

18. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

4



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law.

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

o    0    o

 

5